Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 7-28-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,855,971 to Hess in view of U.S. Patent No. 8,864,560 to Yeh et al.
Referring to claim 1, Referring to claim 1, Hess discloses a feeder comprising, at least one vertical wall defining a first storage compartment – see wall at 14 and/or 16, in figures 1-4, and structure defining a lower surface of the first storage compartment – see lower surface – at 40 in figure 4, the at least one vertical wall having a first layer comprising angled louvers – at 20 and/or 26 in figures 1-4. Hess further discloses the first layer is the outermost layer of the at least one vertical wall – see at 20,26 in figures 1-4,  each of the angled louvers includes a respective innermost edge and a respective outermost edge – see at 20,26 in figures 1-4. Hess does not disclose a second layer comprising mesh screen and for each of the louvers, the innermost edge is higher than the outermost edge. Yeh et al. does disclose a first louver layer – at 54, and a second mesh screen layer – at 60-64 – see figures 6-11, and for each of the louvers – at 54, the innermost edge is higher than the outermost edge – see at 54 in figures 6 and 11. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hess and add the mesh screen layer of Yeh et al., so as to yield the predictable result of ensuring contaminants do not enter the device through the louvers and mesh as desired. 
Claim(s) 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess as modified by Yeh et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,201,879 to Steele.
Referring to claim 2, Hess as modified by Yeh et al. further discloses a second mesh layer – at 62 of Yeh et al., and the at least one vertical wall has a third layer comprising mesh screen – see at 64 of Yeh et al., and wherein the third layer is the innermost layer of the at least one vertical wall – see at 60-64 in figures 6-11 of Yeh et al. Hess as modified by Yeh et al. does not disclose the mesh screen of the third layer is finer than the mesh screen of the second layer. Steele does disclose the mesh screen of the third layer is finer than the mesh screen of the second layer – at 12,14 – see figures 2 and 7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al. and add the third layer being a mesh screen layer having a finer mesh than the second layer of Steele, so as to yield the predictable result of ensuring contaminants do not enter the device through the louvers and mesh as desired.
Referring to claim 3, Hess as modified by Yeh et al. and Steele further discloses the at least one vertical wall includes four vertical walls defining an interior space therebetween – see at 14,16 in figures 1-4 of Hess, wherein the lower surface of the first storage compartment defines a valley – see at 42 in figure 4 of Hess, wherein the feeder further comprises a first conduit – at 82, defining a first passageway having a first opening and a second opening – see at the top and bottom of 82 in figure 4 of Hess, and wherein the first opening is in the valley – see the top opening of 82 in figure 4 of Hess.
Referring to claim 4, Hess as modified by Yeh et al. and Steele further discloses the lower surface includes a first linear edge – at the edge of 40 connecting to 46 on one side of the 42 as seen in figure 4 of Hess, and a second linear edge – at the edge of 40 connecting to 46 on the other side of 42 as seen in figure 4 of Hess, spaced apart from and parallel to the first linear edge – see at 40 connecting to 46 spaced via item 42 as seen in figure 4 of Hess, wherein the first and second linear edges extend substantially the entire width of the first storage compartment – see figures 1-2 and 4 of Hess, wherein the lower surface includes a first substantially planar portion that inclines upward from the first edge – see at either of 40 in figure 4 of Hess, and wherein the lower surface includes a second substantially planar portion that inclines upward from the second edge – see the other of 40 in figure 4 of Hess.
Referring to claim 5, Hess as modified by Yeh et al. and Steele further discloses the lower surface includes a first vertical portion that extends downward from the first edge – see at one side of 46 in figure 4 of Hess, wherein the lower surface includes a second vertical portion that extends downward from the second edge – see at the other side of 46 in figure 4 of Hess, wherein the lower surface includes a third substantially planar portion – at 45, that is between the first and second vertical portions – at 46 – see figure 4 of Hess, and inclines upward from the first opening of the first passageway on a first side of the first opening – see at 45 extending upward in a direction away from the opening at the top of 82 as seen in figure 4 of Hess, and wherein the lower surface includes a fourth substantially planar portion – other of items 45, that is between the first and second vertical portions – at 46 – see figure 4 of Hess, and inclines upward from the first opening of the first passageway on a second side of the first opening opposite the first side – see at 45 extending upward in a direction away from the opening at the top of 82 in figure 4 and column 3 lines 9-27 of Hess, wherein the first and second substantially planar portions – at 40, are sufficiently inclined such that any feed in the first storage compartment is gravity-fed into the valley – at 42 in figure 4 of Hess, wherein the first and second vertical portions – at 46, and third and fourth substantially planar portions – at 45, define the valley – at 42 – see figure 4 of Hess, and are at such a steep incline that virtually any feed contained within the valley is gravity fed into the first opening – see at 40-46 and 80-82 in figure 4 of Hess.
Referring to claim 6, Hess as modified by Yeh et al. and Steele further discloses the structure cooperates with said walls to define a second storage compartment under the first substantially planar portion – see open space below either of 40 in figure 4 of Hess, wherein the structure cooperates with said walls to define a third storage compartment under the second substantially planar portion – see open space below the other of 40 in figure 4 of Hess.
Referring to claim 7, Hess as modified by Yeh et al. and Steele further discloses one of the walls defines a first opening – at one of 36, to an inner compartment – see figures 1-4 of Hess, wherein another one of the walls defines a second opening – at another of 36 to another inner compartment – see figures 1-4 and column 2 lines 54-59 of Hess detailing more than one wall – at 16 can have the openings, wherein the feeder further comprises a first door movably mounted with respect to the walls and configured to selectively obstruct the first opening – see at 38 in figure 4 of Hess, and a second door – at another of 38 in a different wall – at 16, movably mounted with respect to the walls and configured to selectively obstruct the second opening – see figure 4 and column 2 lines 54-59 of Hess. Hess as modified by Yeh et al. and Steele does not disclose the first and second opening and first and second doors are under the first and second planar portions at the first and second storage compartments. However, it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al. and Steele and add openings and corresponding doors at the first and second storage compartments under the first and second planar portions, so as to yield the predictable result of allowing the user to easily access these areas of the device as desired. 
Referring to claim 8, Hess as modified by Yeh et al. and Steele further discloses a first shelf – at 54,60,62 and/or 64 and/or 66 ,disposed within the second compartment – see figure 4 of Hess, and being selectively movable between a retracted position in which the first shelf is entirely within the second compartment and an extended position in which the first shelf extends out of the second compartment through the first opening – see figure 4 of Hess where the shelf is capable of being moved into different positions in and out of the openings for cleaning and maintenance of the shelf components.
Referring to claim 9, Hess as modified by Yeh et al. and Steele further discloses a second shelf – see at 54,60,62 and/or 64 and/or 66, disposed within the third compartment – see figure 4 and see column 3 lines 9-47 of Hess detailing multiple sections of items 44-66, and being selectively movable between a retracted position in which the second shelf is entirely within the third compartment and an extended position in which the second shelf extends out of the third compartment through the second opening – see figure 4 of Hess where the shelf is capable of being moved into different positions in and out of the openings for cleaning or maintenance of the shelf components.
Referring to claim 10, Hess as modified by Yeh et al. and Steele further discloses a bottom portion – at 54,60,62,64, that extends under the first, second, and third compartments – see figure 4 of Hess, the bottom portion including a first panel and a second panel – both of 62 in figure 4 of Hess, the first and second panels being substantially horizontal – see at 62 in figure 4 of Hess, parallel to one another – see figure 4 of Hess, and defining a first chamber therebetween – see chamber formed by items 60,62 in figure 4 of Hess.
Referring to claim 11, Hess as modified by Yeh et al. and Steele does not disclose the first conduit extends through the first chamber. However, it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al. and Steele and make the conduit any desired length including a length so as to extend through the first chamber, so as to yield the predictable result of ensuring a proper flow of feed through the device while discharging the feed at the desired location. 
Referring to claim 12, Hess as modified by Yeh et al. and Steele does not disclose a second conduit defining a second passageway extending through the first chamber from the second compartment to the third compartment. However, it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al. and Steele and duplicate parts such as the conduit so as to have two conduits and to include the second conduit extending the through the first chamber from the second compartment to the third compartment, so as to yield the predictable result of ensuring a proper flow of feed through the device while discharging the feed at the desired location.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess as modified by Yeh et al. and Steele as applied to claim 10 above, and further in view of U.S. Patent No. 7,866,279 to Lucken.
Referring to claim 13, Hess as modified by Yeh et al. and Steele does not disclose a plurality of lights built into the second panel, each of the lights being selectively rotatable about a horizontal axis and a vertical axis. Lucken does disclose a plurality of lights built into the second panel – see lights that can be used at item 105 and see figure 1 and column 8 lines 3-12. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al. and Steele and add the lights of Lucken, so as to yield the predictable result of making the device more attractive to animals as desired. Hess as modified by Yeh et al., Steele and Lucken does not disclose the lights are selectively rotatable about a horizontal axis and a vertical axis. However, it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al., Steele and Lucken and have the lights movable in any desired way including the claimed selective rotation about a horizontal axis and a vertical axis, so as to yield the predictable result of allowing for the orientation of the lights to be modified by the user as desired depending on the conditions of use of the device. 
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess as modified by Yeh et al., Steele and Lucken as applied to claim 13 above, and further in view of U.S. Patent No. 5,970,912 to Supple et al.
Referring to claim 14, Hess as modified by Yeh et al., Steele and Lucken does not disclose at least one electrical outlet mounted to the second panel. Supple et al. does disclose at least one electrical outlet – at 12, mounted to the second panel – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al., Steele and Lucken and add the electrical outlet of Supple et al., so as to yield the predictable result of allowing for electronic devices to be powered by the device as desired.
Referring to claim 15, Hess as modified by Yeh et al., Steele, Lucken and Supple et al. further discloses a feed dispenser assembly including a feed distributor – at 52, a motor – at 83, operatively connected to the feed distributor – see figures 1-4 of Hess, such that the motor selectively rotates the feed distributor – see figures 1-4 and column 4 lines 40-56 of Hess, the distributor being positioned under the second opening to the passageway – see item 52 below item 82 in figure 4 of Hess, and a skirt – at 66, defining a second chamber – see figure 4, that is downwardly open – see lower end of 66 being open, the distributor being disposed within the second chamber – see at 52 in figure 4 of Hess.
  Referring to claim 16, Hess as modified by Yeh et al., Steele, Lucken and Supple et al. does not disclose the second chamber is tapered such that the second chamber increases in width in the downward direction. However, it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al., Steele, Lucken and Supple et al. and have the second chamber in any desired orientation including the claimed tapered orientation with the width increasing in the downward direction, so as to yield the predictable result of controlling the flow of feed through the device as desired. 
Referring to claim 17, Hess as modified by Yeh et al., Steele, Lucken and Supple et al. further discloses a slide valve – at 70, mounted to the second panel – see 70 mounted to 62 via items 50,60 as seen in figure 4 of Hess, and configured to selectively control the flow of feed from the first passageway – in 82 – see figure 4 of Hess.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess as modified by Yeh et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0066538 to Leissner.
Referring to claim 18, Hess as modified by Yeh et al. does not disclose an expanded metal platform being rotatably connected with respect to the at least one wall for movement between a vertical position and a horizontal position. Leissner does disclose an expanded platform – at 24, being rotatably connected with respect to the at least one wall – see at 26, for movement between a vertical position and a horizontal position – see different positions in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al. and add the platform of Leissner, so as to yield the predictable result of allowing for the user to access the inside of the device as desired. Hess as modified by Yeh et al. and Leissner does not disclose the platform is metal. However, it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al. and Leissner and make the platform out of any desired material including the claimed metal material, so as to yield the predictable result of making the device more durable for repeated use. 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess as modified by Yeh et al. as applied to claim 1 above, and further in view of U.S. Design No. D661,041 to Van Landingham.
Referring to claim 19, Hess as modified by Yeh et al. further discloses the feeder defines an opening to the first compartment – see at 102 in figure 2 of Hess, wherein the feeder further comprises a lid – not labeled but shown above 102 in figure 2 of Hess, being mounted with respect to the at least one wall such that the lid is selectively movably between a closed position in which the lid obstruct the opening and an open position in which the lid does not obstruct the opening – see figure 2 of Hess. Hess as modified by Yeh et al. does not disclose a sieve extending across at least a portion of the opening. Van Landingham does disclose a sieve extending across at least a portion of the opening – see figure 15. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al. and add the sieve of Van Landingham, so as to yield the predictable result of keeping contaminants from entering the device as desired.
Referring to claim 20, Hess as modified by Yeh et al. and Van Landingham further discloses the sieve is selectively slidable relative to the opening – see figure 15 of Van Landingham where the sieve is capable of being slid/moved with respect to the opening. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hess as modified by Yeh et al. and add the sieve of Van Landingham, so as to yield the predictable result of keeping contaminants from entering the device as desired.

Response to Arguments

3.	Regarding the prior art rejections of claims 1-20, applicant’s claim amendments and remarks/arguments dated 7-28-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 3-28-22. However, applicant’s claim amendments dated 7-28-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. Regarding the prior art rejections of claim 5, the Hess reference US 3855971 discloses the newly added claim limitations of the first and second substantially planar portions – at 40, are sufficiently inclined such that any feed in the first storage compartment is gravity-fed into the valley – at 42 in figure 4, wherein the first and second vertical portions – at 46, and third and fourth substantially planar portions – at 45, define the valley – at 42 – see figure 4, and are at such a steep incline that virtually any feed contained within the valley is gravity fed into the first opening – see at 40-46 and 80-82 in figure 4.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643